Judgment in favor of Marion Di Sabato unanimously reversed, on the law and on the facts, and a new trial ordered, with costs to appellants, unless plaintiff stipulates to reduce the verdict thereon to $6,000, in which event the judgment, as so modified, is affirmed, with costs to appellants. Judgment in favor of Patricia Pescatore unanimously reversed, on the law and on the facts, and a new trial ordered, with costs to appellants, unless plaintiff stipulates to reduce the verdict thereon to $6,000, in which event the judgment, as so modified, is affirmed, with costs to appellants. On this record the verdicts are excessive. Settle order on notice. Concur — Breitel, J. P., Rabin, McNally and Eager, JJ.